Harrison, J.
Motion to dismiss the appeal.
The board of education of the city of San Diego presented an estimate to the board of supervisors of the county of San Diego of the amount of money needed to be raised by taxation for school purposes of the school district of the city of San Diego, and requested said *439board of supervisors to levy a tax upon all the taxable property in the city sufficient to raise the amount of said estimate. Thereafter the board of supervisors notified the board of education, in writing, that it would not levy such tax, whereupon the plaintiff herein brought this action to compel its levy. Upon the hearing, the court rendered its judgment September 26, 1892, directing the supervisors that at the time of levying the county tax of the county, they levy a ta.x upon all the taxable property in said San Diego school district sufficient to raise the amount required by said school district for school purposes during the year next ensuing after the first Monday in January, 1893. Upon the service of this judgment upon the boaid of supervisors, they, on the same day, complied therewith, and levied the tax, as directed by the mandate of the court. On the 6th of October, 1892, the board of supervisors took an appeal to this court from the judgment that had been entered against them, and the respondent now moves to dismiss the appeal, upon the ground that the judgment was satisfied before the appeal was taken by a compliance therewith, and a levy of the tax directed by the judgment.
We are of the opinion that the motion must be granted. The defendant voluntarily complied with the mandate of the court, and the judgment was thereupon satisfied and its force exhausted. After it had thus been satisfied, there was nothing in the judgment which the court had rendered of which the defendant could complain, or about which it could say that it was aggrieved. A reversal of the judgment would not of itself set aside the levy of the tax which had been made, nor did the appellant, by its compliance with the judgment, lose any property or rights of which restitution could be made in case of a reversal. (Code Civ. Proc., sec. 957.) The proceeding was for the purpose of compelling the defendant to perform an official duty, and not one in which it had any personal rights to be affected. By reason of its levy of the tax in obedience to the judgment, rights and interests of other parties have s.u-*440perverted, and it would be unjust to those who have acquired or lost such rights by reason of its compliance with the judgment, if the appellant. should now be permitted to seek a reversal of the judgment under which, by reason of its own acts, those rights and interests have been acquired.
The appeal is dismissed.
Paterson, J., and Garoutte, J., concurred.